Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/02/2020 and 05/04/2021 are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “73” of Figure 1A has been used to designate three different parts (a conveyor belt and two further conveyor belts); reference character “43” of Figure 1A has been used to designate different conveyor belts; similarly, Figures 1B- 5B show the same reference for different parts (for an example, references “73”, “43” of Figures 1B) Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it is worded throughout making it confusion what is actually being disclosed. Applicant is requested to amend a way to help readers in deciding whether there is a need for consulting the full patent text for details. Correction is required.  See MPEP § 608.01(b). for an example, the abstract should read as followings:
--A cutting apparatus for cutting off or slicing which includes  for cutting off or slicing the products into smaller pieces. In this respect, the product feed has a first conveying means for guiding the at least one first product into the cutting region and a second conveying means for guiding the at least one second product into the cutting region, wherein the first rotating blade is associated with the first conveying means and is provided for cutting off or slicing  or slicing .—
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/ legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
In this case, the specification is objected because it is not following the content of the specification above.  
The lengthy specification (37 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 25-48 are objected to because the claims appear to be replete with grammatical and idiomatic errors. For expediting prosecution, for an example, claim 25 should read below to overcome any claim 25 objections:
--A cutting apparatus for cutting off or slicing includes for cutting off or slicing the products into smaller pieces, wherein the product feed has a first conveying means for guiding the at least one first product into the cutting region and a second conveying means for guiding the at least one second product into the cutting region, wherein the first rotating blade is associated with the first conveying means and is provided for cutting off of slicing or slicing 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  As explained in MPEP § 2181, subsection I.

Claim 25 limitation “a first conveying means for guiding the at least one first product into the cutting region and a second conveying means for guiding the at least one second product into the cutting region” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because it uses a generic placeholder “means for” coupled with functional languages, for an example “guiding the at least one first product into the cutting region” without reciting sufficient structure to achieve the function. See MPEP. 2181. Section A.
First, the limitation uses “means”; second, the "means" is modified by functional language including, for an example, “guiding the at least one first product into the cutting region”; and third, the "means" is not modified by sufficient structure to perform the recited function because "conveying" preceding means describes the function, not the structure of the mechanism. Claims 26-28, 30 have the same issue of invoking 35 U.S.C. 112(f). 
Since the claim limitation invokes under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 25 has been interpreted to cover the corresponding structure that achieves and performs the claimed function, and or equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are many issue of worded or grammatical and idiomatic errors throughout making it confusion what is actually being claimed, for examples:
Claim 25, preamble recites "for…meat products, in particular bacon...fresh meat products" is unclear whether the “particular" limitation is optional or required. Moreover, 
the recitation of “for…meat products, in particular bacon...fresh meat products” is indefinite because a broad range together with a narrow range that falls within the broad range (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 25 recites the broad recitation “meat products”, and the narrow recitation “bacon or fresh meat products”. See the suggested amendment in the claim objection above. Claims 27, 37, 44 have the same issue of “in particular”.
	Claim 27 recites “the conveying means” that is unclear whether it refers to the first conveying means or the second conveying means or both conveying means or an additional conveying means.
In claim 34 is the term “at least substantially horizontally”. Examiner has reviewed the disclosure and can find no guidance for what the boundaries of this term might be. As a result, the recitation of “at least substantially horizontally” is indefinite because it is unclear what differences are permitted while still being considered “at least substantially horizontally”.
Claim 35 recites “the first blade mount and the second blade mount being able to be set into rotations in opposite senses with respect to one another” is unclear what it is claimed.
Claim 36 recites “the first blade and the second blade are formed as one-armed scythe-like blades” is unclear as written as the meets and bounds of the “-like” cannot be readily ascertained.
Claim 39 recites “the control device being configured to accelerate and/or decelerate the rotations of the blades during a revolution for cutting off a slice and/or a piece” is unclear. It appears that the device cuts off a slice or a piece, instead of the large meat products. See the suggestion in claim objection above.
Claims 43 and 48 are worded throughout making it confusion what is actually being claimed. See the broadest reasonable interpretation in the rejection below.
All claims dependent from claim 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-27, 31-32, 34-36, 39-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dopp et al (US 9834384) hereinafter Dopp.
Regarding claim 25, as best understood, Dopp shows a cutting apparatus (Figures 1-3) for cutting off or slicing meat products (Col. 1, lines 10-11 recites “steak…chicken fillets”), having a product feed (first and second infeed conveyors 26, 28, plates 140/142, infeed bars 38/40) that is configured to guide at least one first product and at least one second product simultaneously along a feed direction (an infeed direction. With regards to “simultaneously”, Col. 4, lines 49-51 recites “first and second side-by-side infeed conveyor assemblies 26 and 28 for conveying workpieces to be portioned in two side-by-side lanes”. Also, notes that there is no automatic controller for the first and second conveying means for “simultaneously” feeding the products that has been claimed, therefore, the products can be simultaneously fed by manual) into a cutting region (a blade portioner assembly 20, Figure 1) in which includes a first rotating blade (a first rotary blade 60) and a second rotating blade (a first rotary blade 62) for cutting off or slicing the products into smaller pieces (Col. 4,lines 45-56), 
wherein the product feed has a first conveying means (infeed conveyor 26 including the infeed nose 38) for guiding the at least one first product into the cutting region and a second conveying means (infeed conveyor 28 including the infeed nose 40) for guiding the at least one second product into the cutting region, wherein the first rotating blade is associated with the first conveying means and is provided for cutting off of slicing the at least one first product, and wherein the second blade is associated with the second conveying means and is provided for cutting off or slicing the at least one second product (Col. 4,lines 45-56).
Regarding claim 26, Dopp shows the first conveying means and the second conveying means extend next to one another offset in parallel along the feeding direction (Col. 4, lines 45-56 “first and second side-by-side infeed conveyor assemblies 26 and 28 for conveying workpieces to be portioned in two side-by-side lanes” and Figure 1, there is a lining gap between the first and second infeed conveyors 26, 28).
Regarding claim 27, as best understood, Dopp shows that the product feed comprises a common support structure (Figure 1, all frame structures of this device are directly or indirectly supported the conveyors 26, 28 and Col. 4, line 60 recites “a suitable infeed conveyor support structure and rollers”) for both conveying means and being fixedly connected to a frame (for an example, the frame of The blade portioner assembly 20 that has feeds) supported on the ground (Figure 1).
Regarding claim 31, Dopp shows that the product feed comprises a first drive (a first infeed nose bar 38) for the first conveying means and a second drive (a second infeed nose bar 40) for the second conveying means, by means of which drives the first conveying means and the second conveying means are drivable independently of one another (Col. 8, lines 23-37 and Col. 10, lines 55-57 recites “controlled independently to move the interior infeed nose bars 38 and 40 into the first or second position when the blade assembly 56 is moved into the corresponding first or second position”).
Regarding claim 32, Dopp shows the first conveying means and the second conveying means comprise at least one respective conveyor belt (endless infeed conveyor belts 34 and 36).
Regarding claim 34, Dopp shows that the feed direction (Z) extends at least substantially horizontally, and wherein the blades define a respective vertically oriented cutting plane (Figure 1, while both conveying mechanism and the portioner 20 are not adjusted).
Regarding claim 35, Dopp shows that the first blade is held in a first blade mount (70, Figure 13), and wherein the second blade is held in a second blade mount (72, Figure 13), with the first blade mount and the second blade mount being able to be set into rotations in opposite “senses” or directions with respect to one another (as the claim is written, it does not provide how and when the first blade mount and the second blade mount are able to be set into rotations in opposite directions”. See Col. 5, lines 15-18 recites “The first and second rotary blades 60 and 62 are rotatable about first and second blade axes 70 and 72 by first and second blade motors 76 and 78”, which means the first and second blades are independent rotation; they can be rotated in in opposite directions by manual).
Regarding claim 36, as best understood, Dopp shows that the first blade and the second blade are formed as one-armed scythe-like blades having narrow curved knife blades (Figure 13 shows one-armed scythe-like blades 60, 62).
Regarding claim 39, Dopp shows that a control device (18) is provided for controlling the rotational speeds of the rotating blades (Col. 4, lines 41-44 recites “a controller (which can be part of the processor) is provided for controlling the operation of the blade portioner assembly 20 to cut the workpieces into pieces of desired sizes and/or weights”), with the control device being configured to accelerate and/or decelerate the rotations of the blades during a revolution for cutting off  or slicing the meat products (as the claim is written, it does not provide when and how control device is configured to accelerate and/or decelerate the rotations of the blades during cutting the meat products, for the broadest reasonable interpretation, the control is configured to start rotating the blades for cutting, it is intrinsically accelerate the blades until a full rotation speed, conversely, while turning of the blades, it is decelerate the rotations of the blades).
Regarding claim 40, Dopp shows that a blade guide (rotary blade assembly 56 has blade guides or two windows for the products entering the blades) is arranged in the cutting region (Figure 12) and has a respective peripheral gap (each window is on each side) for the blades that is defined by a front boundary with respect to the feed direction and by a rear boundary with respect to the feed direction (Figure 12).
Regarding claim 41, Dopp shows that the front boundary and the rear boundary have mutually aligned passages for the first product and for the second product (see Figure 12, the windows or passages for the products entering and toward to the blades).
Regarding claim 42, Dopp shows that the first blade and the second blade cover the maximum clearance of the passages during a rotation (it is too broad, because it is not defined what the maximum clearance of the passages is and this limitation is inherent because during rotation, the blades can cover the maximum clearance of the passages, in order to cut the products).
Regarding claim 43, as best understood, Dopp shows that the cutting apparatus has a portioning region (a conveyor assembly 24) for receiving at least one slice or piece from the meat products being sliced.
Regarding claim 44, as best understood, Dopp shows a method of slicing or cutting off the meat products (see the discussion in claim 25 above).
Regarding claim 45, as best understood, Dopp shows that the at least two products are guided into the cutting region by means of respective conveying means arranged offset in parallel with one another (see the discussion in claim 26 above).
Regarding claim 46, Dopp shows that the products are guided along a horizontal direction (Figure 1) into the cutting region, with the blades rotating in a respective vertically oriented cutting plane (see the discussion in claim 34 above).
Regarding claim 47, Dopp shows that the blades are accelerated and/or decelerated during a rotation for cutting off the meat products (see the discussion in claim 39).
Regarding claim 48, Dopp shows that at least one slice and/or one piece from the meat products being sliced is conveyed onward by a conveying device (24) arranged downstream.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 -30 are rejected under 35 U.S.C. 103 as being unpatentable over Dopp in view of Shaw (US 2003/0209401).
Regarding claim 28, as best understood, Dopp shows all of the limitations as stated above except a center support of the support structure that extends in the feed direction (Z) and that is arranged between the first conveying means and the second conveying means, and the first conveying means and the second conveying means are held at the center support.
Shaw shows a center support (70) of two adjacent roll conveyors (4, Figures 1-2) for transporting two products side by side, wherein the two adjacent roll conveyors and the center support are removable attaching to each other (Figures 1-2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the first and second conveying means of Dopp to have a center support of two adjacent roll conveyors to removable attach to each other, as taught by Shaw, since this is alternative known conveyor system for the same purpose and in order to allow the first and second conveying means to remove and attach from and to each other if it is needed for maintenance.
Regarding claim 29, the modified cutting apparatus of Dopp shows that the first conveying means and the second conveying means comprise respective base parts that are selectively connectable to or releasable from the center support (Figures 1-2 of Shaw).
Regarding claim 30, the modified cutting apparatus of Dopp shows that the center support has at least one first mandrel (left rollers 6, Figures 1-2) which extends perpendicular to the feed direction (Z) and onto which the first conveying means can be plugged, and wherein the center support has at least one second mandrel (right rollers 6, Figures 1-2) which extends perpendicular to the feed direction (Z) and opposite to the first mandrel and onto which the second conveying means can be plugged.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Dopp in view of Weber (US 2005/0132855).
Regarding claim 33, Dopp shows all of the limitations as stated above except that the product feed for the first conveying means or for the second conveying means comprises at least one respective product holder that is configured to hold the first product or the second product in a rear product section during conveying the products toward to the cutting region.
Weber shows a product holder (3, Figure 1) that is configured to hold a rear section of a product during conveying the products toward to blades (9, 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the cutting apparatus of Dopp to have a product holder that is configured to hold a rear section of a product during conveying the products toward to blades (cutting region), as taught by Weber, in order to the products to convey toward to the blades more effectively.
Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Dopp in view of Dickover (US 2006/0021487).
Regarding claim 37, as best understood, Dopp shows all of the limitations as stated above except that the first blade and the second blade have a respective blade edge extending at least sectionally in the shape of an Archimedean spiral.
Dickover shows a blade edge having a shape of an Archimedean spiral (Figure 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blades of Dopp to have each cutting edge  having a shape of an Archimedean spiral, as taught by Dickover, in order to the products to be more effectively slice or cut.
Regarding claim 38, as best understood, Dopp shows all of the limitations as stated above except that the first blade and the second blade have wherein the first blade and the second blade have a respective at least sectional toothed blade edge.
Dickover shows a blade edge having a toothed blade edge (Figure 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blades of Dopp to have a toothed blade edge, as taught by Dickover, in order to the products to be more effectively sliced or cut.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        1/27/2022